Citation Nr: 1816773	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 332 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.

2. Entitlement to service connection for a respiratory disorder variously diagnosed, to include asthma. 

3. Entitlement to an initial rating in excess of 20 percent for gout.

4. Entitlement to an initial compensable rating for onychomycosis.

5. Entitlement to an effective date prior to July 29, 2011, for the grant of  service connection for gout.

6. Entitlement to an  effective date prior to July 29, 2011, for the grant of service connection for onychomycosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) from May 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to service connection for asthma was previously denied in September 1982.  In February 2013, the RO reopened the claim and denied it on the basis that the Veteran did not submit any evidence showing that his condition was incurred in or aggravated by military service.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claims with respect to these issues.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes that the Veteran has been diagnosed with multiple respiratory conditions to include asthma, emphysema, bronchitis, and COPD.  Accordingly, the issue has been amended as reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In May 2017, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims folder. 

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claims should take into account the existence of the paper files.

The issues of entitlement to an initial rating in excess of 20 percent for gout and an initial compensable rating for onychomycosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 1982 rating decision, the RO denied the claim for entitlement to asthma.  No timely appeal to the Board was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2. Additional evidence received since the RO's September 1982 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection asthma and raises a reasonable possibility of substantiating the claim.

3. The record evidence demonstrates that the Veteran's respiratory disorder variously diagnosed, to include asthma, was incurred in service.

4. The Veteran's claim for entitlement to service connection for gout was received by the RO on July 29, 2011.  There is no evidence dated prior to July 29, 2011, that could be interpreted as an informal or formal claim for service connection for gout.

5. The Veteran's claim for entitlement to service connection for onychomycosis was received by the RO on July 29, 2011.  There is no evidence dated prior to July 29, 2011, that could be interpreted as an informal or formal claim for service connection for onychomycosis.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision is final as to the claim for entitlement to service connection for asthma.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. New and material evidence has been presented to reopen the claim for entitlement to service connection for asthma. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Service connection for a respiratory disorder variously diagnosed, to include asthma, is established. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for an effective date prior to July 29, 2011 for the award of service connection for gout are not met..  38 U.S.C. §§ 5107, 5110, 5121 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.160, 3.400, 3.816(c), 3.1000 (2017).

5. The criteria for an effective date prior to July 29, 2011 for the award of service connection for onychomycosis is not established.  38 U.S.C. §§ 5107, 5110, 5121 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.160, 3.400, 3.816(c), 3.1000 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of September 2010 and March 2012 letters which were sent prior to the initial unfavorable decisions.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In June 1982, the Veteran filed a claim for chronic asthma, which the RO denied in a September 1982 decision on the basis that there was nothing in the Veteran's service treatment records regarding a diagnosis or treatment for asthma.  Relevant evidence of record at the time of the RO's September 1982 decision included post-service treatment records showing a diagnosis for asthma in 1971.

In July 2011, the Veteran filed a claim requesting to reopen his claim for asthma.  The Veteran included a private doctor's opinion from April 2013 which establishes a link between the Veteran's asthma and COPD and his military service.  This private medical opinion was not of record at the time of the RO's decision in September 1982; thus, the medical evidence is new.  Furthermore, this evidence is material because it bears directly on the nexus element and suggests that the Veteran's diagnosed asthma and COPD may be related to his military service.  The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the claim for entitlement to service connection for asthma is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran claims that he suffers from asthma, emphysema, bronchitis, and COPD as a result of his service.  He contends that while he was in the military, he served in Germany where it was very snowy and cold.  The Veteran contends that he had a lot of colds in service, and his current issues are related his cold symptoms in service.

As mentioned above, the Veteran's respiratory disorder has been diagnosed as various illnesses including asthma, emphysema, bronchitis, and COPD.  As the conditions noted above all affect a single body system and result from a common etiology, they will be considered as one disability for VA purposes.

The Veteran's service treatment records include an induction examination from June 1965 and a separation examination from February 1967 showing "Normal" results for "Lungs and Chest."  The Veteran was provided with a chest x-ray in February 1967.  It was noted that this was of a poor technical quality due to underexposure and development technique.  No gross abnormality was noted although there was evidence of increased fibro-linear densities extending into the right upper lung field from the superior aspect of the hilum.  It was noted that a repeat PA chest would be helpful for further evaluation.  The Veteran was provided another chest x-ray in April 1967.  The film was somewhat overexposed and difficult to interpret.  No gross abnormality was noted, but repeat view was suggested.

The Veteran's post-service treatment records include private medical records showing a diagnosis of bronchial asthma in March 1971.  

VA medical records from July 2004 include chest x-rays that showed mild emphysema.

Private treatment records from September 2005 show that the Veteran was treated for allergies that were complicated by asthma.  The private examiner diagnosed the Veteran with COPD.

VA treatment records from January 2013 show treatment for asthma and bronchitis.

The Veteran submitted a statement from his private doctor in April 2013.  The private doctor noted that the Veteran has evidence that he was evaluated in service for an asthmatic condition.  The Veteran was noted to have had x-rays on at least two different occasions.  The x-rays were read as poor quality but indicate some abnormalities that may be consistent with an asthmatic condition.  The doctor noted that it is evidence that the Veteran was having some respiratory problems even while in service and has had chronic adult asthma for the entire time he has been treated by him, essentially since he was a young man.  The doctor opined that the Veteran's history is most consistent with asthma and resulting mild COPD at this point which almost certainly started while in the service.

The Board finds the April 2013 private medical opinion to be highly probative in this case.  The private doctor reviewed the Veteran's service treatment records and provided an opinion linking the Veteran's current respiratory disorder to his military service, supported by an adequate rationale.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for a respiratory disorder variously diagnosed, to include asthma, is warranted here.
IV. Effective Date

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2017).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155 (2016).  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because this claim was initiated prior to that date, the former regulations apply.

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The evidence below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran seeks an earlier effective date for the award of service connection for his gout and onychomycosis.  He contends that he is entitled to an effective date for the grant of service connection for gout and onychomycosis from the day following his separation from service in May 1967.

The evidence of record reflects that the Veteran filed a claim for gout and onychomycosis in July 2011.

The medical evidence of record reflects that in May 2011 the Veteran had a private examination where there was an indication of a possibility of gout.  

The Veteran was provided with a VA skin diseases examination in March 2012 that showed a diagnosis for onychomycosis.  

As an initial matter, the Board notes that the Veteran did not file a claim within one year after separation from service.  Therefore, he is not entitled to an effective date from the day following separation from military service.  

The Board has thoroughly reviewed the evidence of record to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for gout and onychomycosis.  However, the Board finds no evidence in the record to support such a finding.

Although the Veteran claims he has been dealing with these conditions since service, the Board notes that even if medical records related to gout and onychomycosis were associated with the claim prior to July 29, 2011, such records cannot constitute and informal claim under 38 C.F.R. § 3.155, because treatment records alone do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a).  Although 38 C.F.R. § 3.157(a) provides for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, none of these instances are applicable here.  As previously mentioned, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

Based on the foregoing, the Board finds that VA first received a formal or informal claim for gout and onychomycosis on July 29, 2011.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim on July 29, 2011 is later than the date entitlement arose.

Accordingly, the Board concludes that July 29, 2011, is the proper effective date for the award of service connection for gout and onychomycosis and the claims for earlier effective dates must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of evidence is against the claims, this doctrine is not for application.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 U.S.C. § 5107(b).


ORDER 

New and material evidence having been received, the claim for entitlement to service connection for asthma is reopened.

Entitlement to service connection for a respiratory disorder variously diagnosed, to include asthma, is granted.

Entitlement to an effective date prior to July 29, 2011, for the grant of service connection for gout is denied.

Entitlement to an effective date prior to July 29, 2011, for the grant of service connection for onychomycosis is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for entitlement to increased ratings for gout and onychomycosis.

The Veteran contends that his gout is more severe than what is represented by a 20 percent rating.  At the May 2017 Board hearing, the Veteran testified his joints affected by gout included his big toe on his left foot, his left knee, and the middle fingers of both hands.  The Veteran was last provided a VA examination to determine the severity of his gout in April 2015.  

The Veteran also contends that his onychomycosis is more severe than what is represented by a noncompensable rating.  At the May 2017 Board hearing, the Veteran testified that he is using corticosteroids for his condition.  The Veteran also stated that the onychomycosis was affecting his left wrist, the right side of his buttocks, and his feet.  The Veteran was last provided a VA examination to determine the severity of his skin condition in March 2012.

The Board finds that because the Veteran has testified that his gout and onychomycosis are affecting more body parts than what the previous examinations show, he has indicated a worsening of his condition and should be provided with VA examinations to assess the current severity of his conditions.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for an appropriate VA examination to assess the current severity of his gout.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner should include a physical description of the symptoms the Veteran is experiencing from gout.

The examiner should address the following:

a) Identify which joints are affected by gout.

b) For each joint affected, indicate the presence or absence of swelling, redness, or tenderness to touch.

c) For only the joints which are found to be affected by gout, identify the number of incapacitating exacerbations per year, if any.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. Please schedule the Veteran for an appropriate VA examination to assess the current severity of his onychomycosis.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner should indicate the percentage of the entire body or exposed areas affected by onychomycosis.

The examiner should indicate whether or not the Veteran is prescribed corticosteroids or other immunosuppressive drugs for onychomycosis.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above actions, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


